DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 08 March 2021.
The amendment filed 08 March 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 21, and 26 were amended in the amendment filed 08 March 2021.
Claims 1-9 and 21-31 are pending before the Office and currently examined.
Drawings
The drawings are objected to because reference character 334 described in amended paragraph 0061 submitted on 31 January 2020 is not shown in Fig. 3C. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 21, and 26 each recite the limitation of multiple sets of “conductive fingers extending in a second direction that is lateral to the first direction”. While the instant specification discloses finger electrodes extending in a second direction that is orthogonal or perpendicular to the first (extension) direction (see Figs. 2 and 4-6,), the scope of “lateral”, i.e. “a second direction that is lateral to the first direction” is much broader than what is shown and described in the specification. For example, the scope of “lateral” encompasses two lines extending generally in the same direction that are offset laterally from one another, which is different from, and not supported by, the original disclosure. Thus, the full breadth of the claim scope is not supported by the original disclosure and constitutes new matter. The Examiner recommends the limitation recite “orthogonal” or “perpendicular” rather than “lateral”. 
Claims 2-9, 21-25, and 27-31 are rejected as being dependent upon rejected claims 1, 21, and 26.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “a second direction” in line 41. It is unclear to the Examiner if this is the same “second direction” previously recited in line 8, or a separate and distinct “second direction” not previously recited. Clarification is required.
Claims 22-25 and 31 are rejected as being dependent upon rejected claim 21, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kobamoto et al. (US PG Publication 2012/0211049 A1; hereinafter “Kobamoto”) in view of Harder (US PG Publication 2011/0041908 A1; hereinafter “Harder”).
Regarding claims 1, 21, and 26, Kobamoto teaches a solar cell (abstract, Figs. 1-4), the solar cell having a front side which faces the sun during normal operation (1F; paragraphs 0033 and 0061) and a back side opposite the front side (1S; paragraphs 0033 and 0061), the solar cell comprising: 

a first conductive busbar disposed above the first semiconductor region and extending in a first direction (left collection part  5c in Fig. 4 and middle portion in Fig. 2; paragraph 0065);
a second conductive busbar (output taking part 4c in Fig. 4; paragraph 0051) including a first portion (upper half of first output taking part 4c above connection part 5d in Fig. 4; paragraph 0051) and a second portion disposed above the second semiconductor region (lower half of output taking part 4c below connection part 5d in Fig. 4) and extending in the first direction (see Fig. 4), 
wherein a first separation region separates the first and second portions of the second conductive busbar (space between upper half of 4c and lower half of 4c corresponding to gap F where connection part 5d is located, thus meeting the limitations of instant claims 1 and 21; Fig. 4 and paragraph 0104);
a third conductive busbar disposed above the first semiconductor region and extending in the first direction (right output taking part 5a/collection part 5c in Fig. 4); and 
a first conductive bridge electrically connecting the first conductive busbar to the third conductive busbar and extending in the second direction (connection part 5d in Fig. 4 extending in the second direction and connecting first bus bar left collection part 5c and third bus bar of right output taking part 5a/collection part 5c; paragraph 0066), thus meeting the limitations of instant claims 1, 21, and 26.

Regarding limitations recited in instant claim 26, Kobamoto additionally teaches a groove is along a direction parallel to a second direction (see groove between 4C and 5A in Fig. 3A, corresponding to view of section A-A in Fig. 1; paragraph 0011. The groove “along a direction parallel to the second direction”, broadly recited, as the groove is positioned along lines which are parallel to a second direction lateral to the first direction).
However, Kobamoto is silent to the first conductive busbar comprising a plurality of conductive fingers extending in a second direction lateral to the first direction of the first conductive busbar, and the second conductive bus bar comprising a plurality of second conductive fingers extending in the second direction, and the third conductive busbar comprises a plurality of third conductive fingers extending in the second direction. The Examiner notes that Kobamoto teaches the first and third conductive busbars includes collection parts (5b) connected to the first and third conductive busbars (left/right 5a, 5c) on the rear surface (Fig. 4; paragraphs 0065-0068).
Harder teaches solar cells (abstract; Fig. 1). Harder teaches the solar cell has an interdigitated comb structure on the rear surface (abstract and Fig. 1; paragraphs 0058-0063). Harder teaches the structure includes bus bar electrodes and finger electrodes which extend in 
The devices of Kobamoto and Harder are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kobamoto and substitute the rear surface collector electrode structure of Kobamoto for the rear surface collector electrode comb structure forming interdigitated comb shapes of Harder, because the simple substitution of one known element for another, in the instant case a known rear surface electrode configuration in a solar cell, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Harder above (see MPEP 2143 I. B.). The modification would necessarily result in the first, second, and third conductive bus bars including respective pluralities of conductive fingers which extend in a second direction lateral from the first extension direction of the respective busbars, as recited in instant claims 1, 21, and 26.
Regarding claims 2, 22, and 27, modified Kobamoto teaches the solar cell of claims 1, 21, and 26, and further teaches: 
a first portion of a fourth conductive busbar disposed above the second semiconductor region (see Fig. 2 with three identical regions 4c/5a shown in detail in Fig. 2. Thus the features 
a second portion of the fourth conductive busbar disposed above the second semiconductor region (lower half of output taking part 4c below connection part 5d in Fig. 4 of the right 4c/5a in Fig. 2), wherein a second separation region and second groove separates the second portion and the first portion of the fourth conductive busbar (space between upper half of 4c and lower half of 4c corresponding to gap F where connection part 5d is located of fourth bus bar noted above and see also through hole 3 present; Figs. 2 and 4); 
a fifth conductive busbar disposed above the first semiconductor region (right output taking part 5a/collection part 5c in Fig. 4 of the right element 4a/5c in Fig. 2); and 
a second conductive bridge electrically connecting the third conductive busbar to the fifth conductive busbar (connection part 5d in Fig. 4 connecting fourth bus bar left collection part 5c and fifth bus bar of right output taking part 5a/collection part 5c of the right element in Fig. 2; paragraph 0066), wherein the second conductive bridge is disposed above the second separation region and second groove (see positioning of connection part 5d above or over the plane containing the grooves 3; Fig. 4).
Regarding claims 3, 23, and 28, modified Kobamoto further teaches the first, second and third conductive busbars comprise a seed metal layer (paragraph 0169). 
Regarding claims 4, 24, and 29, modified Kobamoto further teaches the first, second and third conductive busbars comprise a plated metal or a conductive foil (wiring material 15 of a conductive foil is attached to the bus bars in Fig. 10; paragraph 0192). 

Regarding claim 6, modified Kobamoto further teaches the first and third conductive busbars have the same polarity (output taking part 5a/collection part 5c connected to p-type region 1 and thus the same polarity; paragraphs 0044-0046). 
Regarding claim 7, modified Kobamoto further teaches the first and third conductive busbars have a positive polarity (output taking part 5a/collection part 5c corresponding to first and third bus bars are connected to p-type region 1 and thus the same polarity; paragraphs 0044-0046) and the first and second portions of the second conductive busbar has a negative polarity (output taking part 4 of first and second portions of second bus bar connected to n type region 2 in Fig. 3A and thus a negative polarity). 
Regarding claim 8, modified Kobamoto further teaches a local discontinuity in the substrate located between the first and third conductive busbars and below the first conductive bridge (paragraph 0151 and through holes 3/conduction part 4b in Figs. 3A-B and 4). 
Regarding claim 9, modified Kobamoto teaches the solar cell of claim 8, and further teaches the first conductive bridge electrically connects portions of the first and third conductive busbar on opposing sides of the local discontinuity (see Fig. 4 showing first and third conductive bus bars on opposing sides of through hole 3/4b). 
Regarding claim 31, modified Kobamoto teaches the solar cell of claim 22, and further teaches the second conductive bridge couples the fifth conductive busbar and the third conductive busbar (the second conductive bridge 4c2 at least indirectly couples the fifth .
Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive. 
Applicant does not provide arguments or amended drawings to those objections raised in the previous office action, and thus the drawing objections are maintained.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Kobamoto as set forth above teaches the limitations of amended claims 1, 21, and 26.
Applicant’s arguments with respect to claims dependent from independent claims 1, 21, and 26 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726